
	
		I
		112th CONGRESS
		1st Session
		H. R. 3467
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. McDermott (for
			 himself and Mr. Rangel) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reform the
		  estate and gift tax.
	
	
		1.Short titleThis Act may be cited as the
			 Sensible Estate Tax Act of
			 2011.
		2.Amount of estate
			 tax exclusion and estate tax rates made permanent
			(a)Exclusion
			 amount
				(1)In
			 generalSubparagraph (A) of section 2010(c)(3) of the Internal
			 Revenue Code of 1986 is amended by striking $5,000,000 and
			 inserting $1,000,000.
				(2)Inflation
			 adjustmentSubparagraph (B) of section 2010(c)(3) of such Code is
			 amended—
					(A)by striking
			 2011 in the matter preceding clause (i) and inserting
			 2012, and
					(B)by striking
			 2010 in clause (ii) and inserting 2000.
					(b)Estate tax
			 rates
				(1)In
			 generalThe table contained in subsection (c) of section 2001 of
			 such Code is amended by striking Over $500,000 and all that
			 follows and inserting the following:
					
						
							
								
									Over
						$500,000 but not over $750,000$155,800, plus 37 percent of the excess of such amount
						over $500,000.
									
									Over
						$750,000 but not over $1,000,000$248,300, plus 39 percent of the excess of such amount
						over $750,000.
									
									Over
						$1,000,000 but not over $1,250,000$345,800, plus 41 percent of the excess of such amount
						over $1,000,000.
									
									Over
						$1,250,000 but not over $1,500,000$448,300, plus 43 percent of the excess of such amount
						over $1,250,000.
									
									Over
						$1,500,000 but not over $5,000,000$555,800, plus 45 percent of the excess of such amount
						over $1,500,000.
									
									 Over $5,000,000 but not over
						$10,000,000$2,130,800, plus 50 percent of the excess of such amount over
						$5,000,000.
									
									 Over $10,000,000 $4,630,800, plus 55 percent of the excess of such
						amount over $10,000,000.
									
								
							
						.
				(2)Adjustment for
			 inflationSubsection (c) of
			 section 2001 of such Code is amended—
					(A)by inserting the
			 following before the table contained therein:
						
							(1)In
				general
							,
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)Inflation
				adjustmentIn the case of any
				decedent dying in a calendar year after 2012—
								(A)each minimum and
				maximum dollar amount for each rate bracket in the table in paragraph (1) shall
				be increased by an amount equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year, determined by substituting 2000 for 1992 in
				subparagraph (B) thereof, and
									(B)each of the amounts setting forth the tax
				under such table shall be adjusted to the extent necessary to reflect the
				adjustments in the rate brackets made by subparagraph (A).
									If any
				increase determined under subparagraph (A) is not a multiple of $10,000, such
				increase shall be rounded to the nearest multiple of
				$10,000..
					(c)Coordination
			 with gift tax To reflect decrease in applicable credit
			 amountSubsection (g) of section 2001 of such Code is amended to
			 read as follows:
				
					(g)Modifications to
				gift tax calculationFor
				purposes of applying subsection (b)(2) with respect to 1 or more gifts—
						(1)Modifications to
				reflect different tax ratesThe rates of tax under subsection (c) in
				effect at the decedent’s death shall, in lieu of the rates of tax in effect at
				the time of such gifts, be used both to compute—
							(A)the tax imposed by
				chapter 12 with respect to such gifts, and
							(B)the credit allowed
				against such tax under section 2505, including in computing—
								(i)the amount
				determined under section 2505(a)(1), and
								(ii)the sum of the
				amounts allowed as a credit for all preceding periods under section
				2505(a)(2).
								(2)Modification to
				reflect reduced applicable credit amountsThe amount determined under section
				2505(a)(1) for each calendar year shall not exceed the estate’s applicable
				credit amount under section
				2010(c).
						.
			(d)Technical
			 correctionClause (i) of section 2010(c)(4)(B) of such Code is
			 amended by striking basic exclusion amount and inserting
			 applicable exclusion amount.
			(e)Effective
			 date
				(1)In
			 generalExcept as otherwise provided by in this subsection, the
			 amendments made by this section shall apply to estates of decedents dying,
			 generation-skipping transfers, and gifts made, after December 31, 2011.
				(2)Technical
			 correctionThe amendment made
			 by subsection (d) shall take effect as if included in the amendments made by
			 section 303 of the Tax Relief, Unemployment Insurance Reauthorization, and Job
			 Creation Act of 2010.
				(f)Sunset not To
			 apply
				(1)Subsection (a) of
			 section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is
			 amended by striking this Act and all that follows and inserting
			 this Act (other than title V) shall not apply to taxable, plan, or
			 limitation years beginning after December 31, 2012..
				(2)Subsection (b) of
			 such section 901 of such Act is amended by striking , estates, gifts,
			 and transfers.
				(3)Section 304 of the
			 Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010 is repealed.
				3.Restoration of
			 credit for State transfer tax
			(a)In
			 generalSection 2011 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (f).
			(b)Repeal of
			 deduction for state transfer taxes
				(1)In
			 generalSection 2058 of such Code is amended by adding at the end
			 the following:
					
						(c)TerminationThis
				section shall not apply to the estates of decedents dying after December 31,
				2011.
						.
				(2)Conforming
			 amendmentSection 2106(a)(4) of such Code is amended by adding at
			 the end the following new sentence: This paragraph shall not apply to
			 the estates of decedents dying after December 31, 2011..
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to estates of decedents dying, and gifts made, after
			 December 31, 2011.
			4.Valuation rules for
			 certain transfers of nonbusiness assets; limitation on minority
			 discounts
			(a)In
			 generalSection 2031 of the Internal
			 Revenue Code of 1986 is amended by redesignating subsection (d) as subsection
			 (f) and by inserting after subsection (c) the following new subsections:
				
					(d)Valuation rules
				for certain transfers of nonbusiness assetsFor purposes of this
				chapter and chapter 12—
						(1)In
				generalIn the case of the transfer of any interest in an entity
				other than an interest which is actively traded (within the meaning of section
				1092)—
							(A)the value of any
				nonbusiness assets held by the entity shall be determined as if the transferor
				had transferred such assets directly to the transferee (and no valuation
				discount shall be allowed with respect to such nonbusiness assets), and
							(B)the nonbusiness
				assets shall not be taken into account in determining the value of the interest
				in the entity.
							(2)Nonbusiness
				assetsFor purposes of this subsection—
							(A)In
				generalThe term nonbusiness asset means any asset
				which is not used in the active conduct of 1 or more trades or
				businesses.
							(B)Exception for
				certain passive assetsExcept as provided in subparagraph (C), a
				passive asset shall not be treated for purposes of subparagraph (A) as used in
				the active conduct of a trade or business unless—
								(i)the asset is
				property described in paragraph (1) or (4) of section 1221(a) or is a hedge
				with respect to such property, or
								(ii)the asset is real
				property used in the active conduct of 1 or more real property trades or
				businesses (within the meaning of section 469(c)(7)(C)) in which the transferor
				materially participates and with respect to which the transferor meets the
				requirements of section 469(c)(7)(B)(ii).
								For
				purposes of clause (ii), material participation shall be determined under the
				rules of section 469(h), except that section 469(h)(3) shall be applied without
				regard to the limitation to farming activity.(C)Exception for
				working capitalAny asset (including a passive asset) which is
				held as a part of the reasonably required working capital needs of a trade or
				business shall be treated as used in the active conduct of a trade or
				business.
							(3)Passive
				assetFor purposes of this subsection, the term passive
				asset means any—
							(A)cash or cash
				equivalents,
							(B)except to the
				extent provided by the Secretary, stock in a corporation or any other equity,
				profits, or capital interest in any entity,
							(C)evidence of
				indebtedness, option, forward or futures contract, notional principal contract,
				or derivative,
							(D)asset described in
				clause (iii), (iv), or (v) of section 351(e)(1)(B),
							(E)annuity,
							(F)real property used
				in 1 or more real property trades or businesses (as defined in section
				469(c)(7)(C)),
							(G)asset (other than
				a patent, trademark, or copyright) which produces royalty income,
							(H)commodity,
							(I)collectible
				(within the meaning of section 401(m)), or
							(J)any other asset
				specified in regulations prescribed by the Secretary.
							(4)Look-thru
				rules
							(A)In
				generalIf a nonbusiness asset of an entity consists of a
				10-percent interest in any other entity, this subsection shall be applied by
				disregarding the 10-percent interest and by treating the entity as holding
				directly its ratable share of the assets of the other entity. This subparagraph
				shall be applied successively to any 10-percent interest of such other entity
				in any other entity.
							(B)10-percent
				interestThe term 10-percent interest means—
								(i)in
				the case of an interest in a corporation, ownership of at least 10 percent (by
				vote or value) of the stock in such corporation,
								(ii)in the case of an
				interest in a partnership, ownership of at least 10 percent of the capital or
				profits interest in the partnership, and
								(iii)in any other
				case, ownership of at least 10 percent of the beneficial interests in the
				entity.
								(C)Exception for
				actively traded interestsSubparagraph (A) shall not apply to any
				nonbusiness asset which consists of an interest which is actively traded
				(within the meaning of section 1092).
							(5)Coordination
				with subsection (b)Subsection
				(b) shall apply after the application of this subsection.
						(e)Limitation on
				minority discountsFor purposes of this chapter and chapter 12,
				in the case of the transfer of any interest in an entity other than an interest
				which is actively traded (within the meaning of section 1092), no discount
				shall be allowed by reason of the fact that the transferee does not have
				control of such entity if the transferee and members of the family (as defined
				in section 2032A(e)(2)) of the transferee have control of such entity
				(determined immediately after such
				transfer).
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 after the date of the enactment of this Act.
			5.Consistent basis
			 reporting between estate and person acquiring property from decedent
			(a)Consistent use
			 of basis
				(1)Property
			 acquired from a decedentSection 1014 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Basis must be
				consistent with estate tax return
							(1)In
				generalFor purposes of this section, the value used to determine
				the basis of any interest in property in the hands of the person acquiring such
				property shall not exceed the value of such interest as finally determined for
				purposes of chapter 11.
							(2)Special rule
				where no final determinationIn any case in which the final value
				of property has not been determined under chapter 11 and there has been a
				statement furnished under section 6035(a), the value used to determine the
				basis of any interest in property in the hands of the person acquiring such
				property shall not exceed the amount reported on any statement furnished under
				section 6035(a).
							(3)RegulationsThe
				Secretary may by regulations provide exceptions to the application of this
				subsection.
							.
				(2)Property
			 acquired by gifts and transfers in trustSection 1015 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Basis must be
				consistent gift tax return
							(1)In
				generalFor purposes of this section, the value used to determine
				the basis of any interest in property in the hands of the person acquiring such
				property shall not exceed the value of such interest as finally determined for
				purposes of chapter 12.
							(2)Special rule
				where no final determinationIn any case in which the final value
				of property has not been determined under chapter 12 and there has been a
				statement furnished under section 6035(b), the value used to determine the
				basis of any interest in property in the hands of the person acquiring such
				property shall not exceed the amount reported on any statement furnished under
				section 6035(b).
							(3)RegulationsThe
				Secretary may by regulations provide exceptions to the application of this
				subsection.
							.
				(b)Information
			 reporting
				(1)In
			 generalSubpart A of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by inserting after section 6034A
			 the following new section:
					
						6035.Basis
				information to persons acquiring property from decedent or by gift
							(a)Information with
				respect to property acquired from decedents
								(1)In
				generalThe executor of any estate required to file a return
				under section 6018(a) shall furnish to the Secretary and to each person
				acquiring any interest in property included in the decedent's gross estate for
				Federal estate tax purposes a statement identifying the value of each interest
				in such property as reported on such return and such other information with
				respect to such interest as the Secretary may prescribe.
								(2)Statements by
				beneficiariesEach person required to file a return under section
				6018(b) shall furnish to the Secretary and to each other person who holds a
				legal or beneficial interest in the property to which such return relates a
				statement identifying the information described in paragraph (1).
								(3)Time for
				furnishing statement
									(A)In
				generalEach statement required to be furnished under paragraph
				(1) or (2) shall be furnished at such time as the Secretary may prescribe, but
				in no case at a time later than the earlier of—
										(i)the date which is
				30 days after the date on which the return under section 6018 was required to
				be filed (including extensions, if any), or
										(ii)the date which is
				30 days after the date such return is filed.
										(B)AdjustmentsIn
				any case in which there is an adjustment to the information required to be
				included on a statement filed under paragraph (1) or (2) after such statement
				has been filed, a supplemental statement under such paragraph shall be filed
				not later than the date which is 30 days after such adjustment is made.
									(b)Information with
				respect to property acquired by gift
								(1)In
				generalEach person making a transfer by gift who is required to
				file a return under section 6019 with respect to such transfer shall furnish to
				the Secretary and to each person acquiring any interest in property by reason
				of such transfer a statement identifying the value of each interest in such
				property as reported on such return and such other information with respect to
				such interest as the Secretary may prescribe.
								(2)Time for
				furnishing statement
									(A)In
				generalEach statement required to be furnished under paragraph
				(1) shall be furnished at such time as the Secretary may prescribe, but in no
				case at a time later than the earlier of—
										(i)the date which is
				30 days after the date on which the return under section 6019 was required to
				be filed (including extensions, if any), or
										(ii)the date which is
				30 days after the date such return is filed.
										(B)AdjustmentsIn
				any case in which there is an adjustment to the information required to be
				included on a statement filed under paragraph (1) after such statement has been
				filed, a supplemental statement under such paragraph shall be filed not later
				than the date which is 30 days after such adjustment is made.
									(c)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out this
				section, including regulations relating to—
								(1)the application of
				this section to property with regard to which no estate or gift tax return is
				required to be filed, and
								(2)situations in
				which the surviving joint tenant or other recipient may have better information
				than the executor regarding the basis or fair market value of the
				property.
								.
				(2)Penalty for
			 failure to file
					(A)ReturnSection
			 6724(d)(1) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(D)any statement
				required to be filed with the Secretary under section
				6035.
							.
					(B)StatementSection
			 6724(d)(2) of such Code is amended by striking or at the end of
			 subparagraph (GG), by striking the period at the end of subparagraph (HH) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
						
							(II)section 6035
				(other than a statement described in paragraph
				(1)(D)).
							.
					(3)Clerical
			 amendmentThe table of sections for subpart A of part III of
			 subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 6034A the following new
			 item:
					
						
							Sec. 6035. Basis information to persons acquiring property from
				decedent or by
				gift.
						
						.
				(c)Penalty for
			 inconsistent reporting
				(1)In
			 generalSubsection (b) of section 6662 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (7) the following new
			 paragraph:
					
						(8)Any inconsistent
				estate or gift
				basis.
						.
				(2)Inconsistent
			 basis reportingSection 6662 of such Code is amended by adding at
			 the end the following new subsection:
					
						(k)Inconsistent
				estate or gift basis reportingFor purposes of this section, the
				term inconsistent estate or gift basis means the portion of the
				understatement which is attributable to—
							(1)in the case of
				property acquired from a decedent, a basis determination with respect to such
				property which is not consistent with the value of such property as determined
				under section 1014(f), and
							(2)in the case of
				property acquired by gift, a basis determination with respect to such property
				which is not consistent with the value of such property as determined under
				section
				1015(f).
							.
				(d)Effective
			 dateThe amendments made by this section shall apply to transfers
			 for which returns are filed after the date of the enactment of this Act.
			6.Required minimum
			 10-year term, etc., for grantor retained annuity trusts
			(a)In
			 generalSubsection (b) of
			 section
			 2702 of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating
			 paragraphs (1), (2) and (3) as subparagraphs (A), (B), and (C), respectively,
			 and by moving such subparagraphs (as so redesignated) 2 ems to the
			 right;
				(2)by striking
			 For purposes of and inserting the following:
					
						(1)In
				generalFor purposes
				of
						; 
				(3)by striking
			 paragraph (1) or (2) in paragraph (1)(C) (as so redesignated)
			 and inserting subparagraph (A) or (B); and
				(4)by adding at the
			 end the following new paragraph:
					
						(2)Additional
				requirements with respect to grantor retained annuitiesFor
				purposes of subsection (a), in the case of an interest described in paragraph
				(1)(A) (determined without regard to this paragraph) which is retained by the
				transferor, such interest shall be treated as described in such paragraph only
				if—
							(A)the right to
				receive the fixed amounts referred to in such paragraph is for a term of not
				less than 10 years,
							(B)such fixed
				amounts, when determined on an annual basis, do not decrease relative to any
				prior year during the first 10 years of the term referred to in subparagraph
				(A), and
							(C)the remainder
				interest has a value greater than zero determined as of the time of the
				transfer.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 made after the date of the enactment of this Act.
			7.Limitation on GST
			 exemption of perpetual dynasty trusts
			(a)In
			 generalSection 2642 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(h)Expiration of
				GST exemption 90 years after establishment of trust
						(1)In
				generalIn the case of any generation-skipping transfer made from
				a trust after the date which is 90 years after the date on which such trust is
				created, the inclusion ratio with respect to any property transferred in such
				transfer shall be 1.
						(2)Special
				rulesFor purposes of this
				subsection—
							(A)Date of creation
				of certain deemed separate trustsIn the case of any portion of a trust which
				is treated as a separate trust under section 2654(b)(1), such separate trust
				shall be treated as created on the date of the first transfer described in such
				section with respect to such separate trust.
							(B)Date of creation
				of pour-over trustsIn the case of any generation-skipping
				transfer of property which involves the transfer of property from 1 trust to
				another trust, the date of the creation of the transferee trust shall be
				treated as being the earlier of—
								(i)the date of the
				creation of such transferee trust, or
								(ii)the date of the
				creation of the transferor trust.
								In the
				case of multiple transfers to which the preceding sentence applies, the date of
				the creation of the transferor trust shall be determined under the preceding
				sentence before the application of the preceding sentence to determine the date
				of the creation of the transferee trust.(C)Exception for
				certain transfers for education and medical expensesSubparagraph
				(B) shall not apply to the transfer of property from 1 trust to another trust
				if—
								(i)such transfer is
				described in section 2642(c)(2), and
								(ii)the individual
				referred to in such section with respect to the transferee trust was also a
				beneficiary of the transferor trust.
								(3)RegulationsThe
				Secretary may prescribe such regulations or other guidance as may be necessary
				or appropriate to carry out this
				subsection.
						.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made this section shall apply to—
					(A)trusts created
			 after the date of the enactment of this Act, and
					(B)generation-skipping
			 transfers made from trusts created on or before such date, but only to the
			 extent such transfer is made out of corpus added to the trust after such date
			 (or out of income attributable to corpus so added).
					(2)Determination of
			 date of creationFor purposes of this subsection, the rules of
			 sections 2642(h)(2) (as added by this section) and 2654(b) of the Internal
			 Revenue Code of 1986 shall apply for purposes of determining the date of the
			 creation of any trust.
				(3)ExceptionsThe
			 Secretary of the Treasury, or his designee, shall issue regulations or other
			 guidance which provide exceptions to the application of the amendments made by
			 this section which are substantially similar to the relevant exceptions under
			 paragraph (2) of section 1433(b) of the Tax Reform Act of 1986.
				
